Citation Nr: 0841901	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In July 2008, the veteran and the veteran's spouse testified 
at a video conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to specially adapted housing.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2008).

The veteran's medical records reveal that he was prescribed 
leg braces by the VA to assist him in locomotion.  In 
addition, he and his spouse testified in the video conference 
hearing before the undersigned Acting Veterans Law Judge that 
his locomotion is precluded without the use of the leg 
braces.  He indicated that he cannot walk more than 30 feet 
without the use of the leg braces.  However, the Board notes 
that there is no competent medical evidence indicating that 
the regular and constant use of the veteran's leg braces or 
any other supportive device is necessary to permit the 
veteran to achieve locomotion.  The Board notes that the 
veteran has not been afforded a VA Compensation and Pension 
(C&P) examination in conjunction with his claim of 
entitlement to specially adapted housing.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  As the veteran has not been provided 
with an examination to determine if he qualifies for 
specially adapted housing and there is not sufficient medical 
evidence of record, the Board must remand this claim for the 
veteran to be afforded a VA C&P examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
notes that the veteran received on-going care at the VA 
Medical Center in Alexandria, Louisiana.  The most recent 
medical records pertaining to the veteran associated with the 
claims folder from the Alexandria VA Medical center are dated 
in March 2007.  Accordingly, the AMC should attempt to obtain 
VA clinical records pertaining to the veteran's treatment 
that are dated since March 2007.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
since March 2007.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained and associated 
with the claims file, following the 
receipt of any necessary authorizations 
from the veteran.

2.  After completion of the above 
development, schedule the veteran for 
appropriate VA examination to determine 
whether the veteran has, as a result of a 
service- connected disability or 
disabilities: (A) The loss or loss of use 
of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
(B) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; (C) The loss or loss of use of 
one lower extremity together with 
residuals of organic disease or injury or 
the loss or loss of use of one upper 
extremity that so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (D) 
The loss, or loss of use, of both upper 
extremities such as to preclude the use 
of arms at or above the elbows.  The term 
"preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  The claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  All indicated studies should 
be performed, and the examiner should 
comment on each of the criteria set forth 
above.  All findings should be reported 
in detail.  The rationale for any opinion 
expressed must be stated in a report.

3.  Readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




